Exhibit 99.1 NEWS BULLETIN RE: INNSUITES HOSPITALITY TRUST FROM INNSUITES HOTEL CENTRE INNSUITES HOSPITALITY TRUST 1625 E. NORTHERN AVENUE, # 105 NYSE MKT:IHT Phoenix, Arizona 85020 FISCAL Phone: 602-944-1500 IBC Tops 6,000 Hotels, E xpands Credit Card Financing FOR FURTHER INFORMATION: Marc Berg, Executive Vice President 602-944-1500 email: mberg@innsuites.com Phoenix, AZ, July 30, 2014 - InnSuites Hospitality Trust (NYSE MKT :IHT) InnDependent Boutique Collection (“IBC Hotels” or “IBC”), a division of InnSuites® Hospitality Trust (IHT), now serves over 6,000 independent properties in 51 countries with over 565,000 rooms and suites by providing a supplemental global sales and reservations organization, InnDependent InnCentives® loyalty program and state-of-the art online and mobile technology that enable guests to book unique, boutique and independent hotels coupled with area activities and services in one seamless experience. IBC Hotels is a hotbed-growing network of like-minded independent hotels working together and referring business to each other. IBC allows hoteliers to flex their power in numbers, a first for many independent hotels. IBC Hotels will launch additional hotels and services the week of August 11th . IBC Hotels nights-based InnDependent InnCentives hotel loyalty program is pleased to reach its one-year anniversary. IBC InnDependent InnCentives® loyalty program allows independent hotels’ guests to automatically earn and use their free night anytime at IBC’s worldwide hotels without restrictions after booking 12 nights at any IBC Hotel on www.ibchotels.com web/mobile or IBC Hotels app. InnDependent InnCentives was the world’s first nights-based loyalty program for midscale global independent hotels, an exciting opportunity for IHT. Separately, IBC Hotels is pleased to expand its global footprint in Asia by adding its 38th hotel in ThailandbringingIBC's total hotel count to 6,044. On July 24, 2014, InnSuites Hospitality Trust (NYSE MKT:IHT) through one its subsidiaries, entered into a short-term $426,000 credit card advance financing business loan with American Express Bank, FSB. The funds will be used for working capital and to expand IBC. IBC Hotels was founded by Independent Hoteliers and knows what it means to run a hotel independently and the challenges it bears. "Solutions for Independent Hoteliers by Independent Hoteliers"™. For more information, please visit: www.ibchotels.com or call
